In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-1089V
                                     Filed: March 24, 2016
                                         UNPUBLISHED

****************************
HOWARD MCCOSH,                        *
                                      *
                  Petitioner,         *      Joint Stipulation on Damages;
                                      *      Influenza (“Flu”) Vaccine; Guillain-
 v.                                   *      Barré Syndrome (“GBS”); Special
SECRETARY OF HEALTH                   *      Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                  Respondent.         *
                                      *
****************************
Amber Diane Wilson, Maglio, Christopher & Toale, PA, Washington, DC, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On November 7, 2014, Mr. McCosh filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that he suffered from Guillain-Barré syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine he received on January 15, 2013.
Petition at 1-2; Stipulation, filed 3/24/2016, ¶ 4. Petitioner further alleges that he
suffered the residual effects of this injury for more than six months. Petition at 3;
Stipulation ¶ 4. “Respondent denies that the flu vaccine caused petitioner to suffer GBS
or any other injury and further denies that his current disabilities are a sequela of a
vaccine-related injury.” Stipulation, ¶ 6.

       Nevertheless, on March 24, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
                                                       1
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following compensation:

        a. A lump sum of $289,861.09, in the form of a check payable to petitioner,
           for first year life care expenses ($12,177.92), pain and suffering
           ($195,000.00), and past unreimbursable expenses ($82,683.17); and

        b. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the attached Stipulation (Appendix A), paid to the life
           insurance company from which the annuity will be purchased.
           Stipulation, ¶ 8.

       These amounts represents compensation for all items of damages that would be
available under 42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2